Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4-8, and 10-22 are pending.  Claims 3 and 9 have been canceled.  Applicant’s amendment and arguments filed 11/10/20 have been entered.  Note that, the Examiner asserts that the instant claims have an effective filing date of 6/30/16 due to the inclusion of the limitation of “an aprotic solvent” wherein this language is not supported back to 14/580698.  
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2018.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 6/22/21 have been withdrawn: 
	None.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4-7, 10, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zaki (US 2009/0233838) in view of Power (US 2008/0139437) or Valhoma Corporation (February 2015); Blattner et al (US 8,481,474); Rong et al (US 2010/0081596); and Vlasblom (US 6,369,016).
Zaki teaches a composition for cleaning and degreasing substrates.  The compositions includes a 2-ethylhexyl ester and may also include co-solvents, diluents, surfactants, and adjuvants.  See Abstract.  The 2-ethylhexyl ester is present in amounts from about 0.1 to 99% by weight; the surfactant is present in an amount from 0 to 60% by weight; a diluent in amounts from 0 to 50% by weight; and a co-solvent in amounts from 0 to 99% by weight.  Suitable surfactants include ionic and nonionic surfactants.  See paras. 9-27.  Suitable co-solvents include methyl soyate (i.e., biodiesel), propylene glycol monomethyl ether, propylene glycol n-butyl ether, dipropylene glycol n-butyl ether, etc.  See para. 24.  The composition is used to remove substance such as crude oil, asphalt and asphalt constitutes such as bitumen and asphaltenes, tar, sludge, grease, etc., and is used to clean equipment typically in the used in the manufacture or processing of asphalt.  See paras. 19-21.  In a method of using the composition, a method of cleaning a substrate includes applying the composition comprising a 2-ethylhexyl ester to a substrate, and then rinsing the substrate with water.  See paras. 30-31.  The solvent composition contains the solute wastes such as dissolved greases, bitumen, and the like.  See paras. 34-40.  Note that, the Examiner asserts that Zaki clearly teaches contacting the substrate with a solvent composition, dissolving a 
Zaki does not teach the use of an aprotic solvent such as dimethyl sulfoxide, a cationic surfactant, dipropylene glycol, diesel fuel or a method of removing a contaminant from industrial equipment by contacting the contaminant with a composition thereby removing the contaminant from the equipment, said composition containing methyl soyate, an aprotic solvent, dipropylene glycol, a cationic surfactant, diesel fuel, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Power et al teach a composition and process for removing paint from a substrate in which the composition contains an aprotic polar solvent, an ether-containing compound, an evaporation retarder and a solvent for the evaporation retarder.  See Abstract.  Suitable aprotic polar solvents include dimethyl sulfoxide, methyl soyate, acetone, etc.  See paras. 27-28.  
Valhoma teaches that DMSO is suitable for use in common industrial formulations such as solvent cleaning applications and paint stripping.  More specifically, Valhoma teaches that DMSO is an effective solvent for removing organic materials form equipment lines and manufacturing equipment.  See page 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use dimethyl sulfoxide in the composition taught by Zaki, with a reasonable expectation of success, because Power et al teach the equivalence of methyl soyate to dimethyl sulfoxide as a solvent in a similar composition; Valhoma teaches the use of dimethyl sulfoxide as industrial solvent in manufacturing 
Blattner et al teach a cleaning composition containing an ionic liquid, and preferably no-cosurfactants.  The compositions are substantially free of alkyl phenol ethoxylates, including nonyl phenol ethoxylates.  The cleaning compositions provide superior cleaning efficacy for various soils, including proteins and food soils, providing an effective, biorenewable, environmentally friendly alternative to nonyl phenol ethoxylates.  See Abstract.  An ionic liquid is employed in the cleaning composition to provide effective cleaning efficacy and replace traditional organic solvents and/or surfactants.  Ionic liquids may include surfactants and/or solvents.  Examples of suitable ionic liquids include liquid quaternary compounds such as isostearyl ethylimidazolinium ethosulfate, etc.  See column 6, line 40 to column 7, line 25.  The cleaning compositions contain about 1% to 50% by weight of an ionic liquid component.  See column 6, lines 1-25.  The cleaning composition is applied to a surface in need of cleaning such as ceramics, metal, etc.  The ionic liquid cleaning compositions can be used in various industries including food and beverage equipment, hard-surface cleaning applications, etc.  See column 16, lines 1-40.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use isostearyl ethylimidazolinium ethosulfate in the composition taught by Zaki, with a reasonable expectation of success, because Blattner et al teach the use of isostearyl ethylimidazolinium ethosulfate as a cationic surfactant in a similar composition and that the use such a compound provides effective 
Rong et al teach an aqueous hard surface cleaner containing surfactants, solvents, etc.  See Abstract.  Suitable surfactants include cationic surfactants such as quaternary ammonium compounds, etc.  See paras. 50-140.  Suitable solvents include propylene glycol, dipropylene glycol, etc.  See paras. 142-148.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use dipropylene glycol in the composition taught by Zaki, with a reasonable expectation of success, because Rong et al teach the use of dipropylene glycol as a solvent in a similar composition and further, Zaki teaches the use of solvents in general.  
Vlasblom teaches a heavy oil remover formulation which is useful for removing heavy oil and oily sludges from process equipment such as storage tanks, transfer piping, and pumping facilities.  More specifically, Vlasblom teaches from 3 to about 96 weight percent of a hydrocarbon solvent; from about 1 to about 94 weight percent dipropylene glycol monobutyl ether, etc.  See column 1, lines 1-60.  Suitable hydrocarbon solvents include terpenes, diesel fuel, jet fuel, gasoline, heating oil, etc.  See column 2, lines 1-55.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diesel fuel in the composition taught by Zaki, with a reasonable expectation of success, because Vlasblom teaches the use of diesel fuel as a well-known solvent (i.e., diluent) in a similar composition and further, Zaki teaches the use of cosolvents in general.  
. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zaki (US 2009/0233838) in view of Power (US 2008/0139437) or Valhoma Corporation (February 2015); Blattner et al (US 8,481,474); Rong et al (US 2010/0081596); and Vlasblom (US 6,369,016) as applied to claims 1, 2, 4-7, 10, 11, and 21 above, and further in view of Yokosuka et al (US 6,117,830).
Zaki is relied upon as set forth above.  However, Zaki does not teach the use of a dispersant in addition to the other requisite components of the composition as recited by the instant claims.  
Yokosuka et al teach a liquid detergent composition for cleaning hard surfaces.  The composition contains a dispersant which accelerates the dispersion of particulate 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a dispersant in the composition taught by Zaki, with a reasonable expectation of success, because Yokosuka et al teach the polymer dispersants in a similar composition which provide enhanced dirt removal and dirt dispersion properties and further, such properties would be desirable in the compositions taught by Zaki.    
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zaki (US 2009/0233838) in view of Power (US 2008/0139437) or Valhoma Corporation (February 2015); Blattner et al (US 8,481,474); Rong et al (US 2010/0081596); and Vlasblom (US 6,369,016)as applied to claims 1, 2, 4-7, 10, 11, and 21 above, and further in view of Zaki et al (US 2005/0197267).
Zaki is relied upon as set forth above.  However, Zaki does not teach a cleaning temperature as recited by the instant claims.  
Zaki et al teach water-soluble solvent compositons including from about 10% to about 60% by weight of an aromatic ester, from about 30% to about 60% by weight of an aliphatic ester, etc.  The composition is for removing petroleum residue from a substrate, and methods of use thereof.  See Abstract.  In some applications, the solvent composition typically takes place from about 2 to about 20 minutes at a temperature of from about 10 degrees Celsius to about 50 degrees Celsius.  See paras. 107-108.  
.  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Zaki in view of Power or Valhoma Corporation (February 2015); Blattner et al, Vlasblom and Rong et al, Applicant states that none of the cited references allow the solvent composition to react with the contaminant material such that at least a portion of the contaminant material is no longer attached to the industrial equipment.  In response, note that, the Examiner asserts that Zaki clearly teaches contacting the substrate with a solvent composition, dissolving a contaminant in the solvent composition, and removing (e.g., rinsing) the solvent and contaminant from the substrate as recited by instant claim 1 (see paras. 34-40 of Zaki).  Additionally, the Examiner asserts that in any cleaning process, degreasing process, etc., including the process taught by Zaki, the purpose of the solvent composition is to dissolve and remove the contaminant present on the substrate.  Further, while Zaki teaches the addition of gas to a mixture of the solvent and contaminant such the solvent can be reused, this is an additional step/embodiment taught by Zaki in an effort to recycle the solvent after the cleaning step(s) have taken place.  Note that, para. 26 of the instant specification discloses the use of a recycling step to recover the contaminant materials.  

Also, the Examiner asserts that Power, Valhoma Corporation (February 2015); Vlasblom; and Blattner et al, are analogous prior art relative to the claimed invention and Zaki that one of ordinary skill in the art clearly would have looked to Power, Valhoma Corporation, Vlasblom, and Blattner et al to cure the deficiencies of Zaki.  Power or Valhoma Corporation; Vlasblom, and Blattner et al are secondary references relied upon for their teaching of an aprotic solvent such as dimethyl sulfoxide, diesel fuel, and a cationic surfactant, respectively.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use dimethyl sulfoxide in the composition taught by Zaki, with a reasonable expectation of success, because Power et al teach the equivalence of methyl soyate to dimethyl sulfoxide as a solvent in a 
Also, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use isostearyl ethylimidazolinium ethosulfate in the composition taught by Zaki, with a reasonable expectation of success, because Blattner et al teach the use of isostearyl ethylimidazolinium ethosulfate as a cationic surfactant in a similar composition and that the use such a compound provides effective cleaning efficacy and replaces traditional surfactants and further, Zaki teaches the use of ionic surfactants in general.  Thus, the Examiner asserts that the teachings of Zaki in view of Power or Valhoma Corporation; Blattner et al; Vlasblom; and Rong et al, are sufficient to render the claimed invention obvious under 35 USC 103. 
With respect to the rejection of instant claim 8 under 35 USC 103 using Zaki in view of Power or Valhoma Corporation; Blattner et al; Vlasblom; and Rong et al, further in view of Yokosuka et al, Applicant states that the teachings Zaki in view of Power or Valhoma Corporation; Blattner et al; Vlasblom; and Rong et al are not sufficient to 
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/December 31, 2021